


Exhibit 10.2
THIRD AMENDMENT TO TERM LOAN AGREEMENT


THIS THIRD AMENDMENT TO TERM LOAN AGREEMENT (this “Amendment”) dated as of June
27, 2014, by and among REGENCY CENTERS, L.P., a Delaware limited partnership
(the “Borrower”), REGENCY CENTERS CORPORATION, a Florida corporation (the
“Parent”), each of the Lenders, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (together with its successors and assigns, the
“Administrative Agent”) for the Lenders.


WHEREAS, the Borrower, the Parent, the Lenders, the Administrative Agent and
certain other parties have entered into that certain Term Loan Agreement dated
as of November 17, 2011 (as amended from time to time and as in effect
immediately prior to the effectiveness of this Amendment, the “Credit
Agreement”);


WHEREAS, pursuant to the Credit Agreement, the Lenders made available to the
Borrower certain Loans, including Delayed Draw Term Loans (as defined in the
Credit Agreement);


WHEREAS, the Delayed Draw Availability Period and the Delayed Draw TL
Commitments (as such terms are defined in the Credit Agreement) have terminated
and the aggregate outstanding principal balance of Loans owing to each Lender as
of the date hereof is as set forth on Schedule I attached hereto under the
heading “Outstanding Loans”; and


WHEREAS, the Borrower, the Parent and the Lenders desire to amend the Credit
Agreement in order to, among other things, (a) establish new Delayed Draw TL
Commitments and (b) reduce the interest rates applicable to the Loans, on the
terms and conditions contained herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:


Section 1.    Specific Amendments to Credit Agreement.    Upon the effectiveness
of this
Amendment, the parties hereto agree that the Credit Agreement shall be amended
as follows:


(a)    The Credit Agreement is amended by adding the following new definitions
in Section
1.1. in proper alphabetical order:


“Disbursement Instruction Agreement” means an agreement substantially in the
form of Exhibit F to be executed and delivered by the Borrower, as the same may
be amended, restated or modified from time to time with the prior written
approval of the Administrative Agent.


“Third Amendment Effective Date” means June 27, 2014.


(b) The Credit Agreement is further amended by restating the following
definitions set forth in Section 1.1. in their entirety as follows:


“Applicable Margin” means the percentage rate set forth in the table below
corresponding to the level (each a “Level”) into which the Borrower’s Credit
Rating then falls. As of the Third Amendment Effective Date, the Applicable
Margin will be determined based on Level 3. Any change in the Borrower’s Credit
Rating which would cause it to move to a different Level shall be effective as
of the first day of the first calendar month immediately following receipt by
the Administrative Agent of written notice delivered by the Borrower in
accordance with Section 8.4.(m) that the Borrower’s Credit Rating has changed;
provided, however, if the Borrower has not delivered the notice required by such
Section but the Administrative Agent becomes aware that the Borrower’s Credit
Rating has changed, then the Administrative Agent may, in its sole discretion,
adjust the Level effective as of the first day of the first calendar month
following the date the Administrative Agent becomes aware that the Borrower’s
Credit Rating has changed. During any period that the Borrower has received two
Credit Ratings that are not equivalent, the Applicable Margin shall be
determined based on the Level corresponding to the higher of such two Credit
Ratings. During any period for which the Borrower has received a Credit Rating
from only one Rating Agency, then the Applicable Margin shall be determined
based on such Credit Rating. During any period that the Borrower has not
received a Credit Rating from either Rating Agency, the Applicable Margin shall
be determined based on Level 5.






--------------------------------------------------------------------------------




Level
Borrower’s Credit Rating
(S&P/Moody’s)
Applicable Margin for
LIBOR Loans
Applicable Margin for
Base Rate Loans
1
A-/A3 (or equivalent) or
better
0.900%
0.900%
2
BBB+/Baa1 (or equivalent)
0.975%
0.975%
3
BBB/Baa2 (or equivalent)
1.150%
1.150%
4
BBB-/Baa3 (or equivalent)
1.400%
1.400%
5
Lower than BBB-/Baa3 (or
equivalent) or unrated
1.900%
1.900%



“Capitalization Rate” means 6.75%.


“Delayed Draw Availability Period” means the period from the Third Amendment
Effective Date until the earlier of (a) August 31, 2015, and (b) the date that
the Delayed Draw TL Commitments have been reduced to zero or terminated.


“Delayed Draw TL Commitment” means, as to each Lender, such Lender’s obligation
to make Delayed Draw Term Loans during the Delayed Draw Availability Period
pursuant to Section 2.1.(b), in an amount up to, but not exceeding, the amount
set forth for such Lender on Schedule I as such Lender’s “Delayed Draw TL
Commitment Amount” or as set forth in any applicable Assignment and Assumption.
Each Lender’s Delayed Draw TL Commitment shall be reduced by the amount of each
Delayed Draw Term Loan funded by such Lender during the Delayed Draw
Availability Period.


“LIBOR” means, with respect to any LIBOR Loan for any Interest Period, the rate
of interest obtained by dividing (i) the rate of interest per annum determined
on the basis of the rate for deposits in Dollars for a period equal to the appl
icable Interest Period which appears on Reuters Screen LIBOR01 Page (or any
applicable successor page) at approximately 11:00 a.m. (London time) two
Business Days prior to the first day of the applicable Interest Period by (ii) a
percentage equal to 1 minus the stated maximum rate (stated as a decimal) of all
reserves, if any, required to be maintained with respect to Eurocurrency funding
(currently referred to as “Eurocurrency liabilities”) as specified in Regulation
D of the Board of Governors of the Federal Reserve System (or against any other
category of liabilities which includes deposits by
reference to which the interest rate on LIBOR Loans is determined or any
applicable category of extensions of credit or other assets which includes loans
by an office of any Lender outside of the United States of America). If, for any
reason, the rate referred to in the preceding clause (i) does not appear on
Reuters Screen LIBOR01
Page (or any applicable successor page), then the rate to be used for such
clause (i) shall be determined by the Administrative Agent to be the arithmetic
average of the rate per annum at which deposits in Dollars would be offered by
first class banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m . (London time) two Business Days prior to the first day
of the applicable Interest Period for a period equal to such Interest Period.
Any change in the maximum rate or reserves described in the preceding clause
(ii) shall result in a change in LIBOR on the date on which such change in such
maximum rate or reserves becomes effective.


“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one -month Interest Period determined at
approximately 10:00 a.m. Central time for such day (rather than 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period
as otherwise provided in the definition of “LIBOR”), or if such day is not a
Business Day, the immediately preceding Business Day. The LIBOR Market Index
Rate shall be determined on a daily basis.


“Maturity Date” means June 27, 2019.


(c) The Credit Agreement is further amended by deleting the defined term
“Transfer
Authorizer Designation Form” from Section 1.1. in its entirety.


(d) The Credit Agreement is further amended by replacing the reference to
“Section 3.9.(f)” in the definition of “Defaulting Lender” with a reference to
“Section 3.9.(d)”.






--------------------------------------------------------------------------------




(e)    The Credit Agreement is further amended by restating Section 2.1.(b) in
its entirety as follows:


(b) Delayed Draw Term Loans. Subject to the terms and conditions hereof, during
the Delayed Draw Availability Period, upon a request from the Borrower to the
Administrative Agent pursuant to Section 2.2.(b), each Lender severally and not
jointly agrees to make Delayed Draw Term Loans to the Borrower in the aggregate
principal amount up to such Lender’s Delayed Draw TL Commitment. The Delayed
Draw Term Loans made by the Lenders shall be in an aggregate minimum amount of
$10,000,000 and integral multiples of $100,000 in excess thereof. The Borrower
shall not request, and the Lenders shall not be obligated to fund, more than
four (4) Delayed Draw Term Loans during the Delayed Draw Availability Period.
Upon the funding of a Delayed Draw Term Loan by a Lender, the Delayed Draw TL
Commitment of such Lender shall be reduced by the amount of such Delayed Draw
Term Loan. In addition, at the close of business on the last day of the Delayed
Draw Availability Period, any remaining amount of the Delayed Draw TL
Commitments shall terminate whether or not drawn prior to such date.


(f) The Credit Agreement is further amended by restating the third sentence of
Section 2.3.(b) in its entirety as follows:
Subject to fulfillment of all applicable conditions set forth herein, the
Administrative Agent shall make available to the Borrower in the account
specified in the Disbursement Instruction Agreement, not later than 3:00 p.m.
Eastern time on the date of the requested borrowing of Delayed Draw Term Loans,
the proceeds of such amounts received by the Administrative Agent.


(g)    The Credit Agreement is further amended by restating Section 2.4. in its
entirety as follows:


Section 2.4. Termination of Commitments.


The Commitments hereunder may not be terminated by the Borrower.


(h)    The Credit Agreement is further amended by restating the first sentence
of Section 2.8. in its entirety as follows:


Subject to Section 4.4., the Borrower may prepay any Loan at any time without
premium or penalty.


(i)    The Credit Agreement is further amended by restating Section 2.12. in its
entirety as follows:


Section 2.12. Amount Limitations.


Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall be required to make a Delayed Draw Term Loan if the amount of such
Delayed Draw Term Loan exceeds the amount of such Lender’s Delayed Draw TL
Commitment.


(j) The Credit Agreement is further amended by restating the first sentence of
Section 2.13. in its entirety as follows:


The Borrower shall have the right at any time and from time to time during the
period beginning on the last day of the Delayed Draw Availability Period to but
excluding the Maturity Date to request the establishment of one or more term
loan commitments (the “Additional Term Loan Commitments”) by providing written
notice to the Administrative Agent, which notice shall be irrevocable once
given; provided, however, that the aggregate amount of all Additional Term Loan
Commitments shall not exceed $185,000,000.


(k)    The Credit Agreement is further amended by restating Section 2.14. in its
entirety as follows:


Section 2.14. Funds Transfer Disbursements.


The Borrower hereby authorizes the Administrative Agent to disburse the proceeds
of any Loan made by the Lenders or any of their Affiliates pursuant to the Loan
Documents as requested by an authorized representative of the Borrower to any of
the accounts designated in the Disbursement Instruction Agreement.
(l)    The Credit Agreement is further amended by restating Section 3.5.(b) in
its entirety as follows:




--------------------------------------------------------------------------------






(b) Unused Fee. During the period from the Third Amendment Effective Date to but
excluding the last day of the Delayed Draw Availability Period , the Borrower
agrees to pay to the Administrative Agent for the account of the Lenders with
Delayed Draw TL Commitments, an unused facility fee equal to the remaining
Delayed Draw TL Commitment multiplied by 0.20% per annum. Such fee shall be
computed on a daily basis and payable monthly in arrears on the first day of
each month, commencing with the first full calendar month occurring after the
Third Amendment Effective Date and on the last day of the Delayed Draw
Availability Period or any earlier date of termination of the Delayed Draw TL
Commitments.


(m)    The Credit Agreement is further amended by restating Section 6.1.(w) in
its entirety as follows:


(w)    OFAC and Anti-Corruption.


(i) None of the Parent, the Borrower, any of the other Loan Parties, any of the
other Subsidiaries or any of their respective officers, employees and directors,
or, to the knowledge of the Parent, any other Affiliate of the Parent, any of
such Affiliate’s officers, employees and directors: (A) is in violation of any
Applicable Laws related to bribery or corruption, (B) is a person named on the
list of Specially Designated Nationals or Blocked Persons maintained by the U.S.
Department of the Treasury’s Office of Foreign Assets Control (“OFAC”) available
at http://www.treas.gov/offices/enforcement/ofac/index.shtml or as otherwise
published from time to time; (C) is (x) an agency of the government of a
country, (y) an organization controlled by a country, or (z) a person resident
in a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person; or (D) derives any of its assets or operating income
from investments in or transactions with any such country, agency, organization
or person; and none of the proceeds from any Loan will be used (x) to finance
any operations, investments or activities in, or make any payments to, any such
country, agency, organization, or person or (y) in violation of an y Applicable
Laws related to bribery or corruption; and


(ii) The Parent has implemented and will maintain in effect policies and
procedures designed to ensure compliance by the Parent, the Borrower, their
respective Subsidiaries and their respective directors, officers and employees
with Applicable Laws related to bribery, corruption and sanctions programs.


(n)    The Credit Agreement is further amended by restating Section 7.13.(a)(i)
in its entirety as follows:
(i) such Person Guarantees, or otherwise becomes obligated in respect of, any
Indebtedness of (1) the Parent; (2) the Borrower; (3) any other Subsidiary of
the Parent, the Borrower or any other Person (except in the case of an
Unconsolidated Affiliate Guaranteeing, or otherwise becoming obligate d in
respect of, Indebtedness of another Unconsolidated Affiliate); or


(o) The Credit Agreement is further amended by deleting Schedule I in its
entirety and replacing with Schedule I attached hereto.


(p) The Credit Agreement is further amended by deleting Exhibit F in its
entirety and replacing with Exhibit F attached hereto.


Section 2. Conditions Precedent. The effectiveness of this Amendment is subject
to receipt by the Administrative Agent of each of the following, each in form
and substance satisfactory to the Administrative Agent:


(a)    a counterpart of this Amendment duly executed by the Borrower, the
Administrative
Agent and each of the Lenders;


(b) amended and restated Notes, executed by the Borrower, payable to each
Lender, other than any Lender that has requested that it not receive an amended
and restated Note, and in the original principal amount of the Loans then owing
to such Lender plus the amount of such Lender’s Delayed Draw TL Commitment;






--------------------------------------------------------------------------------




(c) an opinion of Foley & Lardner LLP, counsel to the Parent and the other Loan
Parties, addressed to the Administrative Agent and the Lenders and covering such
matters relating to the Loan Parties, this Amendment, the Loan Documents and the
transactions contemplated herein and therein as the Administrative Agent shall
reasonably request (including enforceability of this Amendment and the Credit
Agreement (as amended hereby) under New York law);


(d) the certificate or articles of incorporation or formation, articles of
organization, certificate of limited partnership, declaration of trust or other
comparable organizational instrument (if any) of each Loan Party certified as of
a recent date by the Secretary of State of the state of formation of such Loan
Party;


(e) a certificate of good standing (or certificate of similar meaning) with
respect to each Loan Party issued as of a recent date by the Secretary of State
of the state of formation of each such Loan Party and certificates of
qualification to transact business or other comparable certificates issued as of
a recent date by each Secretary of State (and any state department of taxation,
as applicable) of each state in which such Loan Party is required to be so
qualified and where failure to be so qualified could reasonably be expected to
have a Material Adverse Effect ;


(f) a certificate of incumbency signed by the Secretary or Assistant Secretary
(or other individual performing similar functions) of Parent with respect to
each of the officers of Parent authorized, for itself and in its capacity as the
general partner of the Borrower, to execute and deliver the Loan Documents to
which each Loan Party is a party, and in the case of the Borrower, authorized to
execute and deliver on behalf of the Borrower Notices of Borrowing, Notices of
Conversion and Notices of Continuation;


(g) a certification of the Secretary or Assistant Secretary (or other individual
performing similar functions) of Parent, for itself and in its capacity as the
general partner of the Borrower (x)
certifying that the by-laws, operating agreement, partnership agreement or other
comparable document, as applicable, of each Loan Party have not been amended,
restated, supplement ed or otherwise modified since the Closing Date or (y)
attaching the by-laws, operating agreement, partnership agreement or other
comparable document, as applicable, of each Loan Party as amended, restated,
supplemented or otherwise modified;


(h) copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of Parent, for itself and in its
capacity as the general partner of the Borrower, of all corporate, partnership,
member or other necessary action taken by each Loan Party to authorize the
execution, delivery and performance of this Amendment or the Acknowledgment, as
applicable ;


(i)    a Compliance Certificate calculated on a pro-forma basis after giving
effect to this
Amendment for the Borrower’s fiscal quarter ending March 31, 2014;


(j)    a Disbursement Instruction Agreement effective as of the date hereof;


(k) evidence that all fees, expenses and reimbursement amounts due and payable
to the Administrative Agent and any of the Lenders, including without
limitation, the fees and expenses of counsel to the Administrative Agent, have
been paid; and


(l) such other documents, instruments and agreements as the Administrative Agent
may reasonably request.


Section 3.    Representations. The Borrower and Parent represent and warrant to
the
Administrative Agent and the Lenders that:


(a) Authorization. Each of the Borrower and the Parent has the right and power,
and has taken all necessary action to authorize it, to execute and deliver this
Amendment and to perform its obligations hereunder and under the Credit
Agreement, as amended by this Amendment, in accordance with their respective
terms. This Amendment has been duly executed and delivered by a duly authorized
officer of the Borrower and the Parent and each of this Amendment and the Credit
Agreement, as amended by this Amendment, is a legal, valid and binding
obligation of the Borrower and the Parent enforceable against the Borrower and
the Parent in accordance with its respective terms except as (i) the
enforceability thereof may be limited by bankruptcy, insolvency or similar laws
affecting creditors’ rights generally and (ii) the availability of equitable
remedies may be limited by equitable principles of general applicability.


(b) Compliance with Laws, etc. The execution and delivery by each of the
Borrower and the Parent of this Amendment and the performance by the Borrower
and the Parent of this Amendment and the Credit Agreement, as amended by this




--------------------------------------------------------------------------------




Amendment, in accordance with t heir respective terms, do not and will not, by
the passage of time, the giving of notice or otherwise: (i) require any
Governmental Approval or violate any Applicable Law (including Environmental
Laws) relating to the Borrower or any other Loan Party; (ii) conflict with,
result in a breach of or constitute a default under the organizational documents
of Borrower, Parent, or any other Loan Party, or any indenture, agreement or
other instrument to which the Borrower, Parent, or any other Loan Party is a
party or by which it or any of its properties may be bound; or (iii) result in
or require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by the Borrower, Parent, or any other
Loan Party.


(c) No Default. No Default or Event of Default has occurred and is continuing as
of the date hereof or will exist immediately after giving effect to this
Amendment.


Section 4. Reaffirmation of Representations by Borrower and Parent . Each of the
Parent and the Borrower hereby reaffirms that the representations and warranties
made or deemed made by the Parent, the Borrower and each other Loan Party in the
Loan Documents to which any of them is a party are true and correct in all
material respects (except in the case of a representation or warranty qualified
by materiality, in which case such representation or warranty is true and
correct in all respects) on and as of the date hereof with the same force and
effect as if made on and as of the date hereof except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties were true and correct in all
material respects (except in the case of a representation or warranty qualified
by materiality, in which case such representation or warranty was true and
correct in all respects) on and as of such earlier date) and except for changes
in factual circumstances specifically and expressly permitted under the Credit
Agreement or the other Loan Documents..


Section 5. Reaffirmation of Guaranty by Parent. The Parent hereby reaffirms its
continuing obligations to the Administrative Agent and the Lenders under the
Guaranty and agrees that the transactions contemplated by this Amendment shall
not in any way affect the validity and enforceability of the Guaranty, or
reduce, impair or discharge the obligations of the Parent thereunder.


Section 6. Allocations. The Administrative Agent, the Borrower, the Parent and
each Lender agree that upon the effectiveness of this Amendment (the date of
such effectiveness, the “Amendment Effective Date”), the outstanding principal
balance of Loans shall be allocated among the Lenders pro rata in accordance
with their respective Delayed Draw TL Commitments set forth on Schedule I
attached hereto (the “Post-Amendment Commitment Percentage”). To effect such
allocations, each Lender whose Post-Amendment Commitment Percentage exceeds the
amount of such Lender’s Pro Rata Share immediately prior to the effectiveness of
this Amendment shall make a Loan in such amount as is necessary so that the
aggregate principal amount of the Loans held by such Lender shall equal such
Lender’s Post-Amendment Commitment Percentage of the aggregate outstanding
principal amount of the Loans as of the Amendment Effective Date. The
Administrative Agent shall make such amounts of the proceeds of such Loans
available (a) to each Lender whose Post-Amendment Commitment Percentage is less
than the amount of such Lender’s Pro Rata Share immediately prior to the
effectiveness of this Amendment as is necessary so that the aggregate principal
amount of Loans held by such Lender shall equal such Lender’s Post -Amendment
Commitment Percentage of the aggregate outstanding principal amount of the Loans
as of the Amendment Effective Date and (b) to the Exiting Lenders (as defined
below) as is necessary to repay in full the Loans owing to such Exiting Lenders.
Except for any Notes to be provided to the Lenders in connection with this
Amendment, no other documents or instruments shall be, or shall be required to
be, executed in connection with such allocations (all of which are hereby
waived, as necessary). On the Amendment Effective Date, the Loans and all other
outstanding amounts due under the Credit Agreement and the other Loan Documents
to each of Comerica Bank and Union Bank, N.A. (each, an “Exiting Lender”) shall
be paid in full and each Exiting Lender shall cease to be a Lender under the
Credit Agreement.


Section 7. Certain References. Each reference to the Credit Agreement in any of
the Loan Documents shall be deemed to be a reference to the Credit Agreement as
amended by this Amendment.


Section 8. Expenses. The Borrower shall reimburse the Administrative Agent upon
demand for all reasonable costs and expenses (including reasonable attorneys’
fees) incurred by the Administrative Agent in connection with the preparation,
negotiation and execution of this Amendment and the other agreements and
documents executed and delivered in connection herewith.


Section 9. Benefits. This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.


Section 10. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND




--------------------------------------------------------------------------------




TO BE FULLY PERFORMED, IN SUCH STATE.


Section 11. Effect. Except as expressly herein amended, the terms and conditions
of the Credit Agreement and the other Loan Documents remain in full force and
effect. The amendments contained herein shall be deemed to have prospective
application only from the date as of which this Amendment is dated.


Section 12. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.


Section 13. Definitions. All capitalized terms not otherwise defined herein are
used herein with the respective definitions given them in the Credit Agreement
as amended by this Amendment.


[Signatures on Next Page]




















































































--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to Term
Loan Agreement to be executed as of the date first above written.


REGENCY CENTERS, L.P.


By: Regency Centers Corporation, its sole general partner


By: /s/ Matthew J. Booth
Name: Matthew J. Booth
Title: Vice President


REGENCY CENTERS CORPORATION
By: /s/ Matthew J. Booth
Name: Matthew J. Booth
Title: Vice President


















































































[Signatures Continued on Next Page]




--------------------------------------------------------------------------------






[Signature Page to Third Amendment to Term Loan Agreement for Regency Centers,
LP.]






WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and as a Lender


By: /s/ Andrew W. Hussion
Name: Andrew W. Hussion
Title: Vice President




























































































[Signatures Continued on Next Page]




--------------------------------------------------------------------------------






[Signature Page to Third Amendment to Term Loan Agreement for Regency Centers,
LP.]






PNC BANK, NATIONAL ASSOCIATION, as a Lender


By: /s/ Cory Clement
Name:     Cory Clement
Title:     Vice President


















































































[Signatures Continued on Next Page]




--------------------------------------------------------------------------------




[Signature Page to Third Amendment to Term Loan Agreement for Regency Centers,
LP.]




REGIONS BANK, as a Lender


By:/s/ Kerri L. Raines
Name: Kerri L. Raines
Title: Vice President


































































































[Signatures Continued on Next Page]




--------------------------------------------------------------------------------






[Signature Page to Third Amendment to Term Loan Agreement for Regency Centers,
LP.]








SUNTRUST BANK, as a Lender
By: /s/ Nancy B. Richards
Name: Nancy B. Richards
Title: Senior Vice President        






























































































[Signatures Continued on Next Page]




--------------------------------------------------------------------------------






[Signature Page to Third Amendment to Term Loan Agreement for Regency Centers,
LP.]






U.S. BANK NATIONAL ASSOCIATION, as a Lender
By: /s/ J. Lee Hord
Name: J. Lee Hord
Title: Vice President






























































































[Signatures Continued on Next Page]






--------------------------------------------------------------------------------




[Signature Page to Third Amendment to Term Loan Agreement for Regency Centers,
LP.]


BANK OF AMERICA, N.A., as a Lender
By: /s/ Asad Rafiq
Name: Asad Rafiq
Title: Vice President




































































































[Signatures Continued on Next Page]






--------------------------------------------------------------------------------






[Signature Page to Third Amendment to Term Loan Agreement for Regency Centers,
LP.]


JP MORGAN CHASE BANK, N.A. as a Lender
By: /s/ Mohammed S. Hasan
Name: Mohammed S. Hasan
Title: Vice President




































































































[Signatures Continued on Next Page]




--------------------------------------------------------------------------------






[Signature Page to Third Amendment to Term Loan Agreement for Regency Centers,
LP.]




ROYAL BANK OF CANADA, as a Lender
By: /s/ Dan LePage
Name: Dan LePage
Title: Authorized Signatory


































































































[Signatures Continued on Next Page]




--------------------------------------------------------------------------------






[Signature Page to Third Amendment to Term Loan Agreement for Regency Centers,
LP.]






SUMITOMO MITSUI BANKING CORPORATION, as a Lender
By: /s/ Hideo Notsu
Name: Hideo Notsu
Title: Executive Director
































































































[Signatures Continued on Next Page]




--------------------------------------------------------------------------------




[Signature Page to Third Amendment to Term Loan Agreement for Regency Centers,
LP.)




MIZUHO BANK (USA), as a Lender
By: /s/ Noel Purcell
Name: Noel Purcell
Title: Senior Vice President










































































































--------------------------------------------------------------------------------




EXHIBIT F


FORM OF DISBURSEMENT INSTRUCTION AGREEMENT








Borrower: Regency Centers, L.P.


Administrative Agent: Wells Fargo Bank, National


Loan: Loan number 1006110 made pursuant to that certain “Credit Agreement” dated
as of November 17, 2011 between Borrower, Administrative Agent and Lenders, as
amended from time to time


Effective Date: June 27, 2014


Check applicable box:


   New - This is the first Disbursement Instruction Agreement submitted in
connection with the Loan.
 Replace Previous Agreement - This is a replacement Disbursement Instruction
Agreement. All prior instructions submitted in connection with this Loan are
canceled as of the Effective Date set forth above.



This Agreement must be signed by the Borrower and is used for the following
purposes:


(1) to designate an individual or individuals with authority to request
disbursements of Loan proceeds, whether at the time of Loan closing/origination
or thereafter;
(2) to designate an individual or individuals with authority to request
disbursements of funds from Restricted
Accounts (as defined in the Terms and Conditions attached to this Agreement), if
applicable; and
(3) to provide Administrative Agent with specific instructions for wiring or
transferring funds on Borrower’s
behalf.


Any of the disbursements, wires or transfers described above are referred to
herein as a “ Disbursement.”


Specific dollar amounts for Disbursements must be provided to Administrative
Agent at the time of the applicable Disbursement in the form of a signed closing
statement, an email instruction or other written communication (each, a
“Disbursement Request”) from an applicable Authorized Representative (as defined
in the Terms and Conditions attached to this Agreement).


A new Disbursement Instruction Agreement must be completed and signed by the
Borrower if (i) all or any portion of a Disbursement is to be transferred to an
account or an entity not described in this Agreement or (ii) Borrower wishes to
add or remove any Authorized Representatives.


See the Additional Terms and Conditions attached hereto for additional
information and for definitions of certain capitalized terms used in this
Agreement.




















--------------------------------------------------------------------------------




Disbursement of Loan Proceeds at Origination/Closing


Closing Disbursement Authorizers: Administrative Agent is authorized to accept
one or more Disbursement Requests from any of the individuals named below (each,
a “ Closing Disbursement Authorizer”) to disburse Loan proceeds on or about the
date of the Loan origination/closing and to initiate Disbursements in connection
therewith (each, a “Closing Disbursement”):
 
Individual’s Name
Title
1.
 
 
2.
 
 
3.
 
 


Describe Restrictions, if any, on the authority of the Closing Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):
 D E S C R I B E AP P L I C AB L E R E S T R I C T I O N S O R I N D I C AT E “
N / A ”
If there are no restrictions described here, any Closing Disbursement Authorizer
may submit a
Disbursement Request for all available Loan proceeds.



 
DELETE FOLLOWING SECTION IF NO WIRE TRANSFERS AT ORIGINATION/CLOSING
 


Permitted Wire Transfers:  Disbursement Requests for the Closing Disbursement(s)
to be made by wire transfer must specify the amount and applicable Receiving
Party. Each Receiving Party included in any such Disbursement Request must be
listed below. Administrative Agent is authorized to use the wire instructions
that have been provided directly to Administrative Agent by the Receiving Party
or Borrower and attached as the Closing Exhibit. All wire instructions must be
in the format specified on the Closing Exhibit.
 
Names of Receiving Parties for the Closing Disbursement(s) (may include as many
parties as needed; wire
instructions for each Receiving Party must be attached as the Closing Exhibit)
1.
 
2.
 
3.
 



 
DELETE FOLLOWING SECTION IF NO DEPOSITS INTO WFB ACCOUNTS AT
 
ORIGINATION/CLOSING


Direct Deposit:   Disbursement Requests for the Closing Disbursement(s) to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account. Each account included in any such Disbursement Request must
be listed below.
Name on Deposit Account:
Wells Fargo Bank, N.A. Deposit Account Number:
Further Credit Information/Instructions:







--------------------------------------------------------------------------------




Disbursements of Loan Proceeds Subsequent to Loan Closing/Origination


Subsequent Disbursement Authorizers: Administrative Agent is authorized to
accept one or more Disbursement Requests from any of the individuals named below
(each, a “ Subsequent Disbursement Authorizer”) to disburse Loan proceeds after
the date of the Loan origination/closing and to initiate Disbursements in
connection therewith (each, a “Subsequent Disbursement”):
 
Individual’s Name
Title
1.
 
 
2.
 
 
3.
 
 


Describe Restrictions, if any, on the authority of the Subsequent Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):
 D E S C R I B E AP P L I C AB L E R E S T R I C T I O N S O R I N D I C AT E “
N / A ”
If there are no restrictions described here, any Subsequent Disbursement
Authorizer may submit a
Disbursement Request for all available Loan proceeds.



 
DELETE FOLLOWING SECTION IF NO SUBSEQUENT WIRE TRANSFERS ANTICIPATED
 


Permitted Wire Transfers:   Disbursement Requests for Subsequent Disbursements
to be made by wire transfer must specify the amount and applicable Receiving
Party. Each Receiving Party included in any such Disbursement Request must be
listed below. Administrative Agent is authorized to use the wire instructions
that have been provided directly to Administrative Agent by the Receiving Party
or Borrower and attached as the Subsequent Disbursement Exhibit. All wire
instructions must be in the format specified on the Subsequent Disbursement
Exhibit.
 
Names of Receiving Parties for Subsequent Disbursements (may include as many
parties as needed; wire
instructions for each Receiving Party must be att ached as the Subsequent
Disbursement Exhibit)
1.
 
2.
 
3.
 



 
DELETE FOLLOWING SECTION IF NO SUBSEQUENT DEPOSITS INTO WFB ACCOUNTS
 
ANTICIPATED
 


Direct Deposit:  Disbursement Requests for Subsequent Disbursements to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account. Each account included in any such Disbursement Request must
be listed below.
Name on Deposit Account:
Wells Fargo Bank, N.A. Deposit Account Number:
Further Credit Information/Instructions:



Borrower acknowledges that all of the information in this Agreement is correct
and agrees to the terms and conditions set forth herein and in the Additional
Terms and Conditions on the following page.


REGENCY CENTERS, L.P.


By: Regency Centers Corporation, its sole general partner






By: _________________________
Name:____________________
Title:_____________________




--------------------------------------------------------------------------------






Additional Terms and Conditions to the Disbursement Instruction Agreement


Definitions. The following capitalized terms shall have the meanings set forth
below:


“Authorized Representative” means any or all of the Closing Disbursement
Authorizers, Subsequent Disbursement
Authorizers and Restricted Account Disbursement Authorizers, as applicable.
“Receiving Bank” means the financial institution where a Receiving Party
maintains its account.
“Receiving Party” means the ultimate recipient of funds pursuant to a
Disbursement Request.
“Restricted Account” means an account at Wells Fargo Bank, N.A. associated with
the Loan to which Borrower’s access is
restricted.


Capitalized terms used in these Additional Terms and Conditions to Disbursement
Instruction Agreement and not otherwise defined herein shall have the meanings
given to such terms in the body of the Agreement.


Disbursement Requests. Except as expressly provided in the Credit Agreement,
Administrative Agent must receive Disbursement Requests in writing. Disbursement
Requests will only be accepted from the applicable Authorized Representatives
designated in the Disbursement Instruction Agreement. Disbursement Requests will
be processed subject to satisfactory completion of Administrative Agent’s
customer verification procedures. Administrative Agent is only responsible for
making a good faith effort to execute each Disbursement Request and may use
agents of its choice to execute Disbursement Requests. Funds disbursed pursuant
to a Disbursement Request may be transmitted directly to the Receiving Bank, or
indirectly to the Receiving Bank through another bank, government agency, or
other third party that Administrative Agent considers to be reasonable.
Administrative Agent will, in its sole discretion, determine the funds transfer
system and the means by which each Disbursement will be made. Administrative
Agent may delay or refuse to accept a Disbursement Request if the Disbursement
would: (i) violate the terms of this Agreement; (ii) require use of a bank
unacceptable to Administrative Agent or Lenders or prohibited by government
authority; (iii) cause Administrative Agent or Lenders to violate any Federal
Reserve or other regulatory risk control program or guideline; or (iv) otherwise
cause Administrative Agent or Lenders to violate any applicable law or
regulation.


Limitation of Liability. Administrative Agent , Issuing Bank, Swingline Lender
and Lenders shall not be liable to Borrower or any other parties for: (i)
errors, acts or failures to act of others, including other entities, banks,
communications carriers or clearinghouses, through which Borrower’s requested
Disbursements may be made or information received or transmitted, and no such
entity shall be deem ed an agent of the Administrative Agent, Issuing Bank,
Swingline Lender or any Lender; (ii) any loss, liability or delay caused by
fires, earthquakes, wars, civil disturbances, power surges or failures, acts of
government, labor disputes, failures in communications networks, legal
constraints or other events beyond Administrative Agent’s, Issuing Banks’s,
Swingline Lender’s or any Lender’s control; or (iii) any special, consequential,
indirect or punitive damages, whether or not (A) any claim for these damages is
based on tort or contract or (B) Administrative Agent, Issuing Bank, Swingline
Lender any Lender or Borrower knew or should have known the likelihood of these
damages in any situation. Neither Administrative Agent, Issuing Bank, Swingline
Lender nor any Lender makes any representations or warranties other than those
expressly made in this Agreement. IN NO EVENT WILL ADMINISTRATIVE AGENT, ISSUING
BANK, SWINGLINE LENDER OR ANY LENDER BE LIABLE FOR DAMAGES ARISING DIRECTLY OR
INDIRECTLY IF A DISBURSEMENT REQUEST IS EXECUTED BY ADMINISTRATIVE AGENT IN GOOD
FAITH AN IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


Reliance on Information Provided. Administrative Agent is authorized to rely on
the information provided by Borrower or any Authorized Representative in or in
accordance with this Agreement when executing a Disbursement Request until
Administrative Agent has received a new Agreement signed by Borrower. Borrower
agrees to be bound by any Disbursement Request: (i) authorized or transmitted by
Borrower; or (ii) made in Borrower’s name and accepted by Administrative Agent
in good faith and in compliance with this Agreement, even if not properly
authorized by Borrower. Administrative Agent may rely solely (i) on the account
number of the Receiving Party, rather than the Receiving Party’s name, and (ii)
on the bank routing number of the Receiving Bank, rather than the Receiving
Bank’s name, in executing a Disbursement Request. Administrative Agent is not
obligated or required in any way to take any actions to detect errors in
information provided by Borrower or an Authorized Representative. If
Administrative Agent takes any actions in an attempt to detect errors in the
transmission or content of transfers or requests or takes any actions in an
attempt to detect unauthorized Disbursement Requests, Borrower agrees that, no
matter how many times Administrative Agent takes these actions, Administrative
Agent will not in any




--------------------------------------------------------------------------------




situation be liable for failing to take or correctly perform these actions in
the future, and such actions sh all not become any part of the Disbursement
procedures authorized herein, in the Loan Documents, or in any agreement between
Administrative Agent and Borrower.


International Disbursements. A Disbursement Request expressed in US Dollars will
be sent in US Dollars, even if the Receiving Party or Receiving Bank is located
outside the United States. Administrative Agent will not execute Disbursement
Requests expressed in foreign currency unless permitted by the Credit Agreement.


Errors. Borrower agrees to notify Administrative Agent of any errors in the
Disbursement of any funds or of any unauthorized or improperly authorized
Disbursement Requests within fourteen (14) days after Administrative Agent’s
confirmation to Borrower o f such Disbursement.


Finality of Disbursement Requests. Disbursement Requests will be final and will
not be subject to stop payment or recall; provided that Administrative Agent
may, at Borrower’s request, make an effort to effect a stop payment or recall
but will incur no liability whatsoever for its failure or inability to do so.




--------------------------------------------------------------------------------




CLOSING EXHIBIT WIRE INSTRUCTIONS


ADMINISTRATIVE AGENT TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES All wire
instructions must contain the following information:


Transfer/Deposit Funds to (Receiving Party Account Name)
Receiving Party Deposit Account Number
Receiving Bank Name, City and State
Receiving Bank Routing (ABA) Number
Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)







--------------------------------------------------------------------------------




SUBSEQUENT DISBURSEMENT EXHIBIT WIRE INSTRUCTIONS


ADMINISTRATIVE AGENT TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES


All wire instructions must contain the following information:




Transfer/Deposit Funds to (Receiving Party Account Name)
Receiving Party Deposit Account Number
Receiving Bank Name, City and State
Receiving Bank Routing (ABA) Number
Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)











































--------------------------------------------------------------------------------




SCHEDULE I
Commitments


Lender


Outstanding
Loans
Delayed Draw TL
Commitment
Amount
Wells Fargo Bank, National Association
$17,045,454.55
$20,454,545.45
PNC Bank, National Association
$13,636,363.64
$16,363,636.36
Regions Bank
$ 8,181,818.18
$ 9,818,181.82
SunTrust Bank
$ 8,181,818.18
$ 9,818,181.82
US Bank National Association
$ 8,181,818.18
$ 9,818,181.82
Bank of America, N.A.
$ 4,318,181.82
$ 5,181,818.18
JPMorgan Chase Bank, N.A.
$ 4,318,181.82
$ 5,181,818.18
Royal Bank of Canada
$ 4,318,181.82
$ 5,181,818.18
Sumitomo Mitsui Banking Corporation
$ 3,636,363.64
$ 4,363,636.36
Mizuho Bank (USA)
$ 3,181,818.18
$ 3,818,181.82
Total:
$75,000,000.00
$ 90,000,000.00







